U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 PetVivo Holdings Inc. (Name of small business issuer in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Singletree Lane Suite 186 Eden Prairie, Minnesota 55344 (Address of principal executive offices) (612) 296-7305 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of August 13, 2014 Common Stock, $0.001 PETVIVO HOLDINGS, INC. FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2014 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Qualitative and Quantitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosure 25 Item 5. Other information 25 Item 6. Exhibits 26 SIGNATURES 28 2 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of PetVivo Holdings Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 3 PART I ITEM 1. FINANCIAL STATEMENTS PETVIVO HOLDINGS, INC (Formerly Technologies Scan Corp.) (A Development Stage Company) Financial Statements June 30, 2014 4 PETVIVO HOLDINGS, INC (Formerly Technologies Scan Corp.) (A Development Stage Company) Balance Sheet June 30, March 31, Assets: Current Assets Cash and Cash Equivalents $ $ Accounts Receivable - - Inventory - - Prepaid Expenses - Total Current Assets Fixed Assets-net - - Other assets, license Total Assets $ $ Liabilities and Stockholders' Deficit: Current Liabilities: Derivative Liability Accounts Payable and Accrued Expenses Convertible Notes Payable Note Payable-Debentures Loan Total Current Liabilities Long Term Debt - - Total Liabilities Stockholders' Equity: Common Stock, Par value $0.001, Authorized 4,000,000,000 issued 3,779,542,482 and 3,750,946,480 respectively Paid-In Capital Retained Deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 5 PETVIVO HOLDINGS, INC (Formerly Technologies Scan, Inc.) (A Development Stage Company) Statement of Operations From April 1, 2014 To June 30, From April 1, 2013 To June 30, From inception 8/1/2013 To June 30, Revenues $
